Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2019

                                      No. 04-19-00297-CV

                       IN THE INTEREST OF J.M. J. C. B. R, ET AL,
                                     Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01636
                          Honorable Genie Wright, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The clerk’s record and reporter’s record, which were due to be filed on May
20, 2019, have not been filed. It is therefore ORDERED that the clerk’s record and reporter’s
record must be filed in this appeal no later than ten days from the date of this order. TEX. R. APP.
P. 35.3(c). FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court